This appellant was indicted under two counts. The first count charged him with making, manufacturing, or distilling alcoholic or spirituous liquors, etc.; and the second count with the possession of a still, etc., to be used for that purpose. There was a general verdict of guilt, and judgment of conviction was duly pronounced and entered. The court imposed an indeterminate term of imprisonment in the penitentiary as the law provides. From said judgment this appeal was taken and is here submitted upon the record proper. There is no bill of exceptions.
In the absence of a bill of exceptions, the motion for a new trial cannot be considered.
No error appears on the record.
Affirmed.